Catón, C. J. The intestate died, leaving two tracts of land adjoining each other, one of "which was improved, and the other not. He did not leave sufficient personal estate to pay his debts, and the administrator filed a petition in the Circuit Court for the sale of real estate for the payment of debts, intending to describe therein the unimproved tract; but, from ignorance of the true numbers or description of the two tracts, he described the improved tract instead of the one which was vacant. Upon the hearing in the Circuit Court, an order was made directing the tract described in the petition to be sold. This tract was regularly advertised and sold, the consideration paid, and deed given, strictly in pursuance of the order of the court. We think it satisfactorily shown, that the administrator supposed, all the time, that he was proceeding against the unimproved tract, but the case does not satisfactorily show which tract the purchaser supposed he was buying. But all this, it seems to us, is entirely immaterial. Here is no mistake in any deed, or contract, or writing between any contracting parties, which a court of equity can reform or correct. The court decreed this tract of land to be sold. Even in this there was no mistake or error, for it was the same tract of land which it was asked to condemn, and the only one over which it had any jurisdiction. The same lot was advertised and sold, and conveyed by deed. In all this, there was no mistake to be rectified. This court could not substitute the tract which the administrator supposed he was selling for the one which the court ordered to be sold. That, instead of reforming the deed, would be to utterly destroy it. There would be no order of sale to support the deed thus reformed. The fact is, that there is no mistake in any part of the whole proceeding, except in the petition for the sale. That is such as no court of equity can ever correct. The decree of the Circuit Court must be reversed, and the bill dismissed. Decree reversed.